Citation Nr: 1234740	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to September 1970.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating, effective June 25, 2003.  

In April 2010, the appellant testified at a Board videoconference hearing.  In a June 2010 decision, the Board denied an initial rating in excess of 30 percent for PTSD.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).

While the matter was pending before the Court, in November 2010, the appellant's then-attorney and a representative of VA's Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand.  In November 2010 order, the Court granted the motion, vacated the Board's June 2010 decision, and remanded the matter for readjudication.

In a January 2011 decision, the Board increased the initial disability rating for the appellant's service-connected PTSD to 50 percent.  The appellant again appealed the Board's decision to the Court.  

In a March 2012 memorandum decision, the Court affirmed the Board's determination as to the schedular rating for the appellant's service-connected PTSD.  Memorandum decision at page 8.  The Court, however, set aside the Board's implicit denial of TDIU benefits, and remanded that matter for initial adjudication, including consideration on an extraschedular basis.  Id.  

In light of the Court's order, a remand is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011).

In this case, service connection is in effect for the following disabilities:  PTSD, rated as 50 percent disabling; benign paroxysmal positional vertigo, rated as 30 percent disabling; residuals of a shell fragment wound of the left thigh, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, residuals of a healed perforation of the right tympanic membrane, and residuals of shell fragment wounds of both forearms with retained foreign body in the right wrist, all rated as zero percent disabling.  The appellant has been in receipt of a combined 60 percent disability rating from June 25, 2003, and a combined 70 percent disability rating, from September 27, 2007.  

As set forth in the Court's March 2012 memorandum decision, the appellant contends that he is entitled to a total rating based on individual unemployability as his service-connected PTSD prevents him securing or following substantially gainful employment.  Although he concedes that he has been employed full-time for many years and that his income exceeds the poverty level, he argues that he is nonetheless entitled to a total rating based on individual unemployability because his earnings should be considered marginal employment as he works in a family business or sheltered workshop.  See 38 C.F.R. § 4.16(a).  

The RO has not yet considered the issue of entitlement to a total rating based on individual unemployability, including on an extraschedular basis.  In order to avoid prejudice to the appellant, a remand for such consideration is necessary.  See Bernard v Brown, 4 Vet. App. 384 (1993) (holding that before the Board considers a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the issue of entitlement to a total rating based on individual unemployability, including on an extraschedular basis.

2.  After reviewing the record, including any response from the appellant to the section 5103(a) notice referenced immediately above, and after conducting any additional evidentiary development deemed necessary, the RO should consider the issue of the entitlement to a total rating based on individual unemployability due to service-connected disability, including on a schedular basis with referral to the Director, Compensation and Pension Service, if deemed appropriate.  If the benefit sought is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


